The judgment of the court was pronounced by
Etjstis, C. J.
The defendant has appealed from a judgment of the First District Court of New Orleans, condemning him to two years imprisonment at hard labor for the offence of larceny. Before the trial of the cause, the defendant applied for a continuance, on the ground of the absence of material witnesses, andmade an affidavit tothateffect. To the refusal of the judge to .continue the cause, the defendant took a bill of exceptions.
This case is similar in principle to that of the Stale v. Hunt, just .decided ; and for the reasons therein given, the judgment of the District Court is .affirmed, with costs.